PER CURIAM.
This cause came on to be heard, on the motion of Appellee to quash the appeal or affirm the judgment appealed from and it appearing to the Court from an examination of the record that said motion to *907affirm is appropriate and seasonably made and that it is manifest that the questions raised on appeal are without substantial merit and need no further argument;
It is accordingly Ordered and Adjudged and Decreed that the motion to affirm the judgment appealed from be and the same is hereby granted and the judgment is
Affirmed.
KANNER, C. J., and PLEUS and ALLEN, JJ., concur.